DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). The third paragraph on page 2 and page 11 states that Fig. 1 shows threads made with prior art methods. The last paragraph on page 2 and page 11 states that Fig. 2 shows threads made with prior art methods. The last paragraph on page 4 and page 11 states that Fig. 3 shows threads made with prior art methods.
 Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the “zinc surface is rolled in a manner that does not involve removal.” It is unclear as to which element of the claim does not involve removal. Does applicant intend to mean that the zinc surface is rolled in a manner that does not involve removal of the zinc surface itself or removal of a different element?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0177976 to Wakiyama et al. (“Wakiyama”) in view of JP 61295363 to Kowa (“Kowa”) and U.S. Publication No. 2017/0247884 to Houston et al. (“Houston”). All reference numerals and column/line numbers are to Wakiyama unless otherwise noted.
Regarding claim 1, Wakiyama discloses a statically permanently loadable tension member for a structure, the tension member comprising: a tension member body 1 including end portions, and rolled (par 0009) thread flanks of a thread 1c provided on each end portion (see Figs. 34A and 34B) and configured to receive a connection component, the tension 
Wakiyama does not disclose that the tension member body is made of higher-strength steel and that the thread flanks being provided at least partially with a rolled zinc surface configured as corrosion protection. 
Houston discloses that a loadable tension member can be made of high-strength steel in order to adhere to industry standards (Houston, par 0010).
Kowa discloses thread flanks being provided at least partially with a rolled zinc surface in order to improve corrosion resistance (Kowa, abstract). 
It would have been obvious to one having ordinary skill in the art at the time of invention to use higher-strength steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Use of higher strength steel would enable tension member to comply with industry standards. Moreover, it would have been obvious to provide Wakiyama with a rolled zinc surface as taught by Kowa in order to improve corrosion resistance at the threads.
Regarding claim 2, Wakiyama in view of Houston and Kowa discloses that the zinc surface is rolled in a manner that does not involve removal.
Regarding claim 3, Wakiyama in view of Houston and Kowa discloses that the tension member body has a continuous fibre flow in the base material in the end portion by virtue of the threads being rolled (par 0009) instead of cut.
Regarding claim 7, Wakiyama in view of Houston and Kowa discloses that the zinc surface is hot-dip galvanized (per the modification to add the zinc coating of Kowa which is applied to the base material via hot-dip galvanization; see Kowa abstract). 
Regarding claim 8, Wakiyama in view of Houston and Kowa discloses that

Regarding claim 9, Wakiyama in view of Houston and Kowa discloses a system comprising at least two tension members (see Fig. 1A) according to claim 1, wherein the threads of at least one end portion of the at least two tension members have the same thread load capacity and determine a respective threshold tensile force of the at least two tension members. 
Regarding claim 10, Wakiyama in view of Houston and Kowa discloses that the tension member body has a continuous fibre flow in the base material between the end portions by virtue of the threads being rolled (par 0009) instead of cut.  
Regarding claim 11, Wakiyama in view of Houston and Kowa discloses that the surface of the tension member body is completely provided with zinc with the exception of its end faces.   Wakiyama discloses that the length of the tension member can be cut at the site in order to fit a desired length and would thus result in end faces without zinc (par 0009).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakiyama, Kowa, Houston, and U.S. Publication No. 2015/0037090 to Wakiyama et al. (“Wakiyama II”). All reference numerals and column/line numbers are to Wakiyama unless otherwise noted.
Regarding claim 4, Wakiyama discloses a method of producing a statically permanently loadable tension member 1 for a structure, the tension member including thread flanks 1c of a thread on both end portions thereof (see Figs. 34A and 34B), the thread flanks configured to receive a connection component, wherein the tension member is configured as a solid round material, wherein the thread flanks are raised at least in sections with respect to a non-threaded part of the tension member (par 008; 0118; D32 is a thread ridge diameter and is larger than 
Wakiyama does not disclose the tension member body is made of higher-strength steel, wherein the thread flanks being provided at least partially with a rolled zinc surface configured as corrosion protection, applying a zinc layer to produce the zinc surface, and then non-cutting re-forming the two end portions to produce the thread flanks, wherein the re-forming is carried out by one or more rotating tools, while the tension member does not rotate.
Houston discloses that a loadable tension member can be made of high-strength steel in order to adhere to industry standards (Houston, par 0010).
Kowa discloses thread flanks being provided at least partially with a rolled zinc surface in order to improve corrosion resistance; wherein a zinc layer is applied to an unthreaded base material (Kowa 10) to produce the zinc surface, and then non-cutting re-forming the end portion of the base material to produce the thread flanks (Kowa, abstract and Fig. 1). 
Wakiyama II  in Fig. 9 discloses a method of forming threads on an end of a loadable tension member wherein the re-forming is carried out by one or more rotating tools (Wakiyama II; 13, par 0086), while the tension member does not rotate.
It would have been obvious to one having ordinary skill in the art at the time of invention to use higher-strength steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Use of higher strength steel would enable tension member to comply with industry standards. Moreover, it would have been obvious to provide Wakiyama with a rolled zinc surface as taught by Kowa in order to improve corrosion resistance at the threads. Lastly, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in 
Regarding claim 5, Wakiyama in view of Houston, Kowa, and Wakiyama II discloses that an act of hot-dip galvanizing is not performed after the act of re-forming to produce the thread flanks.
Regarding claim 6, Wakiyama in view of Houston, Kowa, and Wakiyama discloses a tension member for a structure, wherein the tension member is produced by a method according to claim 4.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633